Citation Nr: 0316906
Decision Date: 07/21/03	Archive Date: 10/02/03

DOCKET NO. 97-33 926               DATE JUL 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for schizophrenia

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to March 1976.

In an unappealed March 1988 rating action the RO denied service
connection for a nervous disorder. This matter comes before the
Board of Veterans' Appeals (Board) from an August 1997 rating
decision by the RO that denied service connection for paranoid
schizophrenia. In a February 2000 decision the Board found that
since a new diagnosis of the veteran's psychiatric disability had
been rendered, the veteran had a new claim for service connection
for this disability and that new and material evidence was not
required. See Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996).
The Board then proceeded to deny the veteran's claim for service
connection for a psychiatric disability as not well grounded.

The veteran thereafter appealed the Board's decision to the United
States Court of Appeals for Veterans Claims (Court). In a December
2000 Unopposed Motion for Remand, the Secretary of the VA noted the
recent enactment of the Veterans Claims Assistance Act of 2000, 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5107 (West. 2002). This law
explicitly eliminated the requirement that a claimant submit a well
grounded claim, and its applicability to cases not finally decided
on the date of enactment. The Court granted the Secretary's motion
and vacated the February 2000 Board decision.

The Board subsequently remanded this case to the RO for further
evidentiary development in August 2001.

REMAND

Pursuant to the Board's August 2001 remand, the veteran was
afforded a VA psychiatric examination in March 2003. A review of
the report of that examination indicates that the examiner reviewed
records of the veteran's treatment at the VA Medical Center in
Phoenix, Arizona. It was also indicated that the examiner contacted
the Arizona State Hospital to obtain medical information regarding
the veteran's current diagnosis, treatment, and historical
information pertinent to determining the etiology of the veteran's
current psychiatric disorders. No clinical evidence from either of
these institutions is currently in the claims folder.

- 2 -

VA is required to seek relevant VA and private treatment records.
38 U.S.C.A. 5103A (West 2002).

In view of the above, this case must again be REMANDED to the RO
for the following actions:

1. The RO should obtain the clinical records documenting all
inpatient and outpatient psychiatric treatment at the VA medical
Center in Phoenix Arizona.

2. The RO should take all appropriate action to obtain the complete
clinical record of the veteran's treatment at the Arizona State
Hospital from May 1994 to the present.

3. Upon completion of the above development the RO should again
adjudicate the claim for entitlement to service connection for
paranoid schizophrenia. If the benefit remains denied, the veteran
and his representative should be provided a supplemental statement
of the case and afforded a reasonable opportunity to respond. The
case should then be returned to the Board for further appellate
consideration, if otherwise appropriate.

No action is required of the veteran unless he is so informed. The
purpose of this remand is to obtain additional clinical evidence.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

3 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2001)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).



